Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of 1-8 and 11 in the reply filed on 08/24/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-4, 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (WO 2013/151100 A1 English Translation published on 10/10/2013).
Regarding claim 1, Yamaguchi discloses a method of installing a superconducting cable (12;Fig.10), the method comprising: uniformly raising temperature of the superconducting cable over an entirety thereof (see Fig.4 and explanation paragraph: After that, when the temperature is raised (the first temperature rise), the distance between the two cryostats A and B does not return to the original value and remains as short as 181−28 = 153 mm. In the second and third cooling / heating cycles, the distance between the two cryostats A and B remains short even when the temperature is returned to room temperature. In the third time, various controls are performed so that the superconducting cable is as long as possible), during temperature raising, the superconducting cable assuming a linear shape when cooled, while deforming into a helical shape when temperature raising is performed ( see paragraph: In the 200 m superconducting cable experimental device, it was found that the superconducting cable was helical at room temperature, and the superconducting cable was linear at low temperatures. The above behavior of superconducting cable was examined).


Regarding claim 2, Yamaguchi discloses, in Fig.10, performing the temperature raising with both ends ( ends that are connected to cryostat terminals) of the superconducting cable fixed ( see para :The length of the superconducting cable is longer at normal temperature than at cooling (low temperature) (shrinks). In the embodiment, since the cable shape at normal temperature is a helical shape, at normal temperature, for example, the distance between the cryostat terminals at both ends of the superconducting cable is shorter than the actual superconducting cable length. At a low temperature, the length of the superconducting cable is shortened due to thermal contraction, but at the time of cooling, since the cable shape is linear, the distance between the cryostats is almost the same as that at room temperature. That is, the distance between cryostats is almost constant at both normal temperature and low temperature. By doing so, the length of the superconducting cable becomes shorter than that at room temperature due to thermal contraction at low temperatures, but distortion (tensile) is prevented from occurring).  

Regarding claim 3, Yamaguchi discloses, in Fig.10: evacuating a thermally insulated double pipe ( see vacuum area 13) including an inner pipe (11) adapted to house the First, draw the superconducting cable into the insulated double pipe and complete the installation in the insulated double pipe. In this state, the superconducting cable is arranged substantially linearly along the heat insulating double tube. This is because the superconducting cable is manufactured to be linear due to stress and frictional force generated during installation. At this time, the superconducting cable is set longer than the heat insulating double pipe. Therefore, both ends of the superconducting cable protrude from the end of the heat insulating double tube).

Regarding claim 4, Yamaguchi discloses, in Fig.10when the temperature raising is performed, heat is entered from an entirety of the thermally insulated double pipe, and the temperature of the superconducting cable is uniformly raised over at least a longitudinal direction, without flowing gas for the temperature raising into the thermally insulated double pipe ( heat is restored uniformly to room temperature to the entire system shown in Fig.10).  
  
Regarding claim 7, Yamaguchi discloses: when fixing the one end and the other end of superconducting cable, respectively fixing the one end and the other end of the 

Regarding claim 8, Yamaguchi discloses fixing the both ends of the cable after the temperature raising to cause the superconducting cable to helically deform is performed (cryostat terminals A and B hold the cable 12 and adjust the position after twisting)

Regarding claim 11, Yamaguchi discloses wherein the superconducting cable comprises: a former of a twisted wire structure (see FIg.13); wherein the former includes an outermost layer and a layer next to the outer most layer, both of the layers having twisting directions set to be the same to enable stabilization of helical deformation of the superconducting cable when temperature raising of the superconducting cable is performed ( see Fig.12-14 and para :, the winding direction of the former two or more layers of the former strands is set to the same direction so as to ensure helical deformation).
 

Allowable Subject Matter
	Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 5, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole either
Regarding claim 6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" relaxing fixation of the one end after the superconducting cable has been cooled to the temperature that brings the superconducting cable into the superconducting state and pushing the superconducting cable into the inner pipe of the thermally insulated double pipe from the one end, the fixation thereof being relaxed in combination with the remaining limitations of the claim 1 and 3. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Otto (US 20160260526 A1) Ogilivie (US8575790 B1) and Horvath et al. (US 4169964)
Otto discloses a high temperature superconducting cable.
Ogilivie discloses superconducting turbine.


 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848